DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Claims have been examined as presented.  Applicant is reminded to show proper claim markings when amending claims as per 37 CFR § 1.121.

Status of the Claims
Claims 1-20 are pending of which claims 1 and 11 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The arguments filed on 05 April 2022 as they apply to the 35 U.S.C. 101 rejections of the claims have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejections of the claims have been withdrawn.  The claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument:
On pages 7-12 of the remarks, Applicant’s representative appears to argue that the newly amended independent claims are directed towards a system that identifies leading indicators of events of interest and identifying the emergence of ontological terms in documents over time which is not disclosed by the cited prior art references.  As indicated by footnotes 10 and 11, while the language “emergence of ontological terms in documents over time” is not specifically claimed, Applicant is arguing it is necessarily implied by the claim language reciting receiving of documents, the development of a baseline, the receiving of additional documents and detection of a deviation from the baseline.  

Examiner’s Response:
Examiner disagrees with Applicant’s position that the emergence of ontological terms in documents over time is necessarily implied by the claim language reciting receiving of documents, the development of a baseline, the receiving of additional documents and detection of a deviation from the baseline.  Under the broadest reasonable interpretation type analysis, the claim limitations can be implemented by receiving documents for one source, creating a baseline, then receiving documents from a second source and comparing the second set of documents to the baseline to test for deviations.  In order to be given patentable weight, emergence of ontological terms in documents over time must be specifically claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frieder et al. U.S. Pub. No. 2015/0235138 (hereinafter “Frieder”) in view of Raza U.S. Pub. No. 2015/0294257 (hereinafter “Raza”).
Regarding independent claim 1, Frieder discloses:
receiving an ontology including ontological terms related to a domain of interest (Frieder at paragraph [0054] discloses an ontology comprising a plurality of fields which may include “…subject, verb, object, adjective, adverb, preposition, location, climate, mood, time, interaction, human interaction, interest, preference, as well as any other generic attributes…” which Examiner is interpreting as reading on ontological terms and as disclosed in Frieder at paragraph [0054] may relate to user interests [i.e., domain of interest].)
receiving documents by a server (Frieder at paragraph [0043] discloses a content server and Frieder at paragraph [0053] discloses collecting data and treating each piece of data as a document.)

analyzing the documents, by the server, to identify the occurrence of the ontological terms and construct one or more numerical metrics (Frieder at paragraph [0010] discloses selecting a form of ontology, comprising many fields and ontological terms as illustrated in Frieder at paragraph [0054] discussed above, and coding the corpus of data based on the form of the ontology.  Examiner is of the position that the coding of the corpus of data using an ontology form disclosed in Frieder at paragraph [0010] reads on identify the occurrence of the ontological terms.  Further, Frieder at paragraph [0067] discloses a relevance criteria in a hypothesis space that uses frequency of words, parts of speech and thresholding of concepts which Examiner is interpreting as reading on numerical metrics, more specifically, Frieder discloses in part, “According to an embodiment, the system can be configured to employ a weighing schema, for instance by employing weighting algorithm or module that weighs based on, for example, the frequency of a word or words, parts of speech, thresholding of concepts, and/or exclusions (e.g., excluding proper names or locations).”)

While Frieder at paragraphs [0066]-[0067] discloses tracking a frequency of words and thresholding and clustering of concepts and hypotheses, Frieder does not disclose:
identifying a baseline, by the server, for the one or more numerical metrics.
However, Raza at paragraph [0023] teaches a sentiment engine that contains an ontology that identifies positive and negative terms in unstructured data and creates a baseline model for making a determination from unstructured data in the comments section of a document.
Both the Frieder reference, and the Raza reference, in the sections cited by the Examiner, are in the field of endeavor of document analysis.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating and weighting of hypothesis and coding of a corpus of data based on ontology as disclosed in Frieder in the Abstract with the sentiment engine that uses ontology to identify terms in unstructured data and developing a baseline model as taught in Raza to facilitate in making a determination as to what the data means (See Raza at paragraph [0016).

receiving additional documents; identifying, by the server, the occurrence of the ontological terms in the additional documents (Frieder at paragraph [0053] discloses receiving corpus data from a plurality of sources [i.e., receiving additional documents] and Frieder at paragraph [0054] discloses coding the corpus of data based on the form of the ontology [i.e., identifying…the occurrence of the ontological terms in the additional documents].

While Frieder at paragraph [0067] discloses thresholding of concepts or hypotheses, Frieder does not disclose:
identifying a deviation from the baseline, by the server, for the one or more numerical metrics.
However, Raza at paragraph [0024] teaches receiving new data and updating a baseline, more specifically, Raza teaches in part, “In one embodiment, organization model generator 150 can be configured to update baseline model 160 according to a predefined schedule or time interval. In another embodiment, organization model generator 150 can receive a signal from data aggregator 140 that a batch of new data is available. When the signal is received, organization model generator 150 can update the baseline model 160 using the newly available data.”  Examiner is of the position that updating a baseline reads on identifying a deviation from the baseline…for the one or more numerical metrics represented by the baseline.

identifying, by the server based on the deviation of the one or more numerical metrics from the baseline, an emergence of documents, clustered in time or associated with a particular location, that include ontological terms related to the domain of interest (Frieder at paragraphs [0008]-[0009] and [0053]-[0054] discloses identifying unexpected events [i.e., deviation from the baseline] from a corpus of documents [i.e., emergence of documents] containing ontological terms related to a time or location.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder as modified with Raza discloses:
identifying a potential event of interest, by the server, based on the deviation from the baseline (Examiner is interpreting the generated hypothesis of Frieder as reading on a potential event of interest.  Further, Frieder at paragraph [0041] discloses in part, “The term "hypothesis" can be understood to represent a specific description or example extracted, according to the form of ontology, from a body of information, which are collected to find certain events, interests, or preferences. If ontology is deemed as genus, then a hypothesis may be deemed as species. The content described in a hypothesis may be true, potentially true, potentially false, or false or may be relevant or unrelated to those events, interests, or preferences that are sought by a user.”  While Frieder at paragraphs [0066]-[0067] discloses weighing hypotheses against thresholds [i.e., deviation from the baseline] and clustering of hypotheses, Frieder does not explicitly disclose a baseline.  However, Raza as detailed in the rejection of claim 1 above, at paragraphs [0023]-[0024] teaches developing and updating a baseline, and additionally, Raza at paragraph [0033] teaches as some of the underlying metrics are updated the hypothesis or determination can change, such as an employee is likely to leave to an employee is likely to stay.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the documents are time- stamped and the one or more numerical metrics include a frequency of keywords in the time- stamped documents (Frieder at paragraph [0053] discloses in part, “The corpus of data includes a collection of available data sets that may be related to a group, a time period…”  Additionally, Frieder at paragraph [0067] discloses a frequency of words.) 

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Frieder in the Abstract and paragraph [0041] discloses making a hypothesis based on information, Frieder does not disclose:
wherein the documents are time- stamped and the one or more numerical metrics include a sentiment expressed in the time- stamped documents.
In other words, Frieder does not disclose one or more numerical metrics include a sentiment expressed…
However, Raza at paragraph [0023] teaches a sentiment analysis engine and whether an employee is likely to stay or leave their position, i.e., happy or unhappy.

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
receiving an ontology including ontological terms, wherein the one or more numerical metrics include the occurrence of the ontological terms (Frieder at paragraphs [0065]-[0067] discloses an ontological space used to create hypothesis and ontological terms (group, exploded, bunker) in the form of (Subject, Verb, Object) and testing the hypothesis using the frequency of terms.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the one or more numerical metrics include an emergence of documents clustered in time expressing themes related to a particular domain of interest (Frieder at paragraph [0040] discloses in part, “The term "ontology" can be understood to represent a formal conceptualization of a particular domain of interests or a definition of an abstract, view of a world a user desires to present.”  Additionally, Frieder at paragraph [0053] discloses corpus of data related to a time period, Frieder at paragraph [0054] discloses an ontological vector field related to time, and Frieder at paragraph [0066] discloses clustering techniques.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the one or more numerical metrics include an emergence of documents associated with a particular location expressing themes related to a particular domain of interest (Frieder at paragraph [0054] discloses an ontological vector field related to location.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
receiving an ontology, the ontology comprising a plurality of elements, each of the elements comprising a plurality of ontological terms, the ontology defining ontological vectors comprising an ontological term from each of two or more of the plurality of elements, each of the ontological vectors describing a hypothesis; coding the documents according to the ontology to identify ontological vectors (Frieder in the Abstract and paragraph [0010] discloses generating a hypothesis and vector and coding documents using ontology.)

forming an ontology space wherein each dimension of the ontology space comprises one or more of the elements of the ontology; populating the ontology space by adding the ontological vectors identified in the documents such that a weight or each point in the ontology space is proportional to a number of ontological vectors associated with that point found in the documents (Frieder at paragraphs [0053] and [0055] discloses forming an N dimensional ontology space wherein each vector field is represented by a dimension.  Frieder at paragraph [0064] discloses populating the ontology space.)

using an optimization algorithm to rank points or clusters of points in the ontology space based on the weights of the points or the clusters of points; and outputting the ranked list of points or clusters of points, each point or cluster of points corresponding to one or more ontological vectors describing a hypothesis (Frieder at paragraphs [0066] – [0068] discloses using an optimization algorithm in ranking and clustering of hypothesis.  Additionally, Frieder at paragraph [0061] discloses ranking, weighting and outputting hypothesis.)

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Frieder discloses:
wherein the optimization algorithm includes simulated annealing (Frieder at paragraph [0068] discloses in part, “…the optimization algorithm in addition to simulated annealing includes…”)

Regarding dependent claim 10, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Frieder discloses:
storing links between ontological terms included in an ontology and one or more numerical metrics; and constructing the one or more stored numerical metrics in response to a determination that a linked ontological term is included in an ontological vector in the ranked list of points or cluster of points (Frieder at paragraph [0010] discloses in part, “The method comprises selecting a form of ontology configured as one or more ontology vectors…”  Additionally, Frieder at paragraphs [0065]-[0068] discloses an ontological space used to create hypothesis and ontological terms (group, exploded, bunker) in the form of (Subject, Verb, Object) vector and testing the hypothesis using the frequency of terms and providing a ranked list of hypothesis.)

Regarding independent claim 11, while independent claim 11, a system claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 11 is rejected under the same rationale as claim 1.  Additionally, Frieder at Figures 1 and 2 discloses the hardware components recited in the claim.

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claim 11 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claim 11 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Regarding dependent claim 15, all of the particulars of claim 11 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claim 11 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Regarding dependent claim 17, all of the particulars of claim 11 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Regarding dependent claim 18, all of the particulars of claim 11 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding dependent claim 19, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 10.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2008/030884 A3
As it relates to classifying a document using a document genre ontology and threshold.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154